Case 15-24091   Doc 41   Filed 10/21/19 Entered 10/21/19 11:04:12   Desc Main
                           Document     Page 1 of 6
Case 15-24091   Doc 41   Filed 10/21/19 Entered 10/21/19 11:04:12   Desc Main
                           Document     Page 2 of 6
Case 15-24091   Doc 41   Filed 10/21/19 Entered 10/21/19 11:04:12   Desc Main
                           Document     Page 3 of 6
Case 15-24091   Doc 41   Filed 10/21/19 Entered 10/21/19 11:04:12   Desc Main
                           Document     Page 4 of 6
Case 15-24091   Doc 41   Filed 10/21/19 Entered 10/21/19 11:04:12   Desc Main
                           Document     Page 5 of 6
Case 15-24091   Doc 41   Filed 10/21/19 Entered 10/21/19 11:04:12   Desc Main
                           Document     Page 6 of 6
